Title: To John Adams from Apollos Morris, 14 June 1777
From: Morris, Apollos
To: Adams, John


     
      Sir
      Philadelphia June 14 1777
     
     Centinels are again Posted at my Lodgings. This I suppose a mistake L: Col: Parke having inform’d me as from you, that there was a second resolution of Congress respecting me that I was to apply for it and go in Consequence to give my Parole.
     
     I did by Mr. Wade yesterday even: apply for it but could find no other but the first. I went to your Lodgings, your Servant told me you were abroad.
     I was prevented from repeating my visit to you this morn: Col: Parke offer’d to go to speak to you or some other member of the Congress; so long ago that he seems to have neglected it. I beg to be heard when and where you please and am Sir with all respect Your most humble & obedt. servt.
     
      Apollos Morris
     
    